Citation Nr: 0712965	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for bunions.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for chloracne as secondary to exposure to 
herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974, including two honorable tours in the waters off 
the shores of the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas  and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Therefore, the 
issue of entitlement to service connection for diabetes 
mellitus and the issues of entitlement to service connection 
for chloracne is stayed.  Once a final decision is reached on 
appeal in the Haas case, the adjudication of this issue will 
be resumed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having flat 
feet or bunions that began during service or as a consequence 
of service.


CONCLUSIONS OF LAW

1.  Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Bunions were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, and by affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
The veteran specifically advised VA in February 2007, shortly 
after missing his scheduled hearing, that he wanted his 
request for a Board hearing cancelled.  Therefore, it appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  The Board does note, however, that the 
veteran's representative, in its January 2007 Brief, 
requested that another VA examination be scheduled.  The 
veteran underwent VA examination in November 2003 and there 
is no evidence to suggest that the examination was 
inadequate.  Thus, the Board finds that VA is not required to 
schedule another examination under 38 C.F.R. § 3.159(c)(4).  
The Board further finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  As such, the claims will now be addressed.


Service Connection

The veteran contends that he has flat feet and bunions as a 
result of service in the 1970's.  He has not provided any 
medical evidence to show that he is currently diagnosed as 
having foot problems nor has he pointed to any evidence 
during his period of service suggesting that a foot problem 
began during that time frame.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

The veteran's service medical records do not show any 
complaints of foot problems or requests for orthopedic shoes 
during service.  He was discharged in 1974 without any 
diagnosed foot disability.  Medical histories provided during 
the veteran's Reserve duty service in the 1980's show that he 
marked "no" in the box for foot trouble.  There is one 
post-service treatment record dated in July 2003 showing that 
the veteran wanted orthopedic shoes due to pain caused by 
flat feet.  There was no diagnosis of pes planus or bunions 
at that time.

The veteran underwent VA examination in November 2003 and 
made no complaints of foot problems.  His extremities were 
found to be normal and he had normal pedal pulses.  The 
examiner did not diagnose pes planus or bunions.

Given the evidence as outlined above, the Board finds that 
there is no evidence of a diagnosed foot disability during 
service or currently.  It is important to point out that pain 
is not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  Because there is 
no evidence of current foot disability related to the 
veteran's period of service, service connection for flat feet 
and bunions is denied.  The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.





ORDER

Service connection for flat feet and bunions is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


